Case: 15-11834    Date Filed: 12/15/2015   Page: 1 of 4


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-11834
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:14-cr-80199-KAM-1



UNITED STATES OF AMERICA,

                                                      Plaintiff - Appellee,

                                   versus

ORLANDO RUIZ,

                                                      Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (December 15, 2015)

Before MARTIN, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 15-11834   Date Filed: 12/15/2015   Page: 2 of 4


      Orlando Ruiz appeals his 120-month sentence, which the district court

imposed after he pled guilty to one count of possession of one or more firearms in

furtherance of a drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A),

(c)(1)(B)(i).

      The probation office prepared a presentence investigation report (“PSI”) in

anticipation of Ruiz’s sentencing. The PSI noted that he was an active member of

the MS-13 gang and accordingly recommended that, as a condition of his

supervised release, he be prohibited from associating with MS-13 members or

visiting any place MS-13 members were known to gather. The PSI’s description

of Ruiz’s membership in the MS-13 gang was also, according to the government,

relevant to the Bureau of Prisons’ classification of him for prison security and

housing purposes.

      Ruiz objected to the fact of his gang involvement, and in response the

government introduced the testimony of Agent Richard Silva, a Palm Beach

County Sheriff’s Office gang task force officer. Silva testified that he viewed

approximately 15 to 20 photographs displaying MS-13 gang signs, colors, and

symbols on Ruiz’s social media accounts. Silva also testified that two witnesses,

including Ruiz’s girlfriend Maria Martinez, had indicated that Ruiz was a member

of the gang. Martinez testified for the defense that she had not told Silva that Ruiz




                                          2
                 Case: 15-11834        Date Filed: 12/15/2015        Page: 3 of 4


was affiliated with MS-13. Speaking to the court, Ruiz denied involvement with

the gang.

       The district court found that sufficient evidence proved the fact—which, the

court noted, in no way affected Ruiz’s term of incarceration—and overruled the

objection. The court did not, however, impose the supervised release restriction

related to MS-13 proposed in the PSI. The district court sentenced Ruiz to 120

months’ imprisonment.

       On appeal, Ruiz contends that the district court erroneously found him to be

a member of the MS-13 gang and requests a remand with instructions to strike any

reference to gang affiliation from the PSI. 1 We review the district court’s factual

findings for clear error. United States v. Gupta, 572 F.3d 878, 887 (11th Cir.

2009). A finding of fact is clearly erroneous if we are “left with the definite and

firm conviction that a mistake has been committed.” Id. (internal quotation marks

omitted). A factual finding cannot be clearly erroneous when the fact finder

chooses between two permissible views of the evidence. United States v.

Saingerard, 621 F.3d 1341, 1343 (11th Cir. 2010).



       1
          It is unclear from his brief why Ruiz challenges this finding of fact, considering that his
sentence and conditions of supervised release were unaffected by it. It is true that his Bureau of
Prisons classification may depend in some part on his gang involvement, but Ruiz failed to
articulate a specific challenge to that classification in his appellate brief. We nevertheless
decline to apply any waiver to this issue because the district court’s finding was supported by
sufficient evidence.


                                                  3
                 Case: 15-11834       Date Filed: 12/15/2015        Page: 4 of 4


       “[O]nce a defendant objects to a fact contained in the PSI, the government

bears the burden of proving that disputed fact by a preponderance of the evidence.”

United States v. Martinez, 584 F.3d 1022, 1027 (11th Cir. 2009).2 Here, the

district court’s finding that Ruiz was a member of the MS-123 gang was not

clearly erroneous. As the record shows, when Ruiz objected to the fact in the PSI,

the government presented evidence through an agent familiar with Ruiz’s case and

with gangs in general. 3 Even though the court could have drawn a different

conclusion about Ruiz’s affiliation with MS-13 based on the evidence, including

Ruiz’s statements and Martinez’s testimony, the district court’s finding was based

on a permissible view of the evidence. See Saingerard, 621 F.3d at 1343.

Accordingly, we affirm.

       AFFIRMED.




       2
         The government suggests that the standard may be lower in instances such as this where
the challenged fact did not affect the defendant’s sentence. Based on the broad language
employed in cases such as Martinez, we doubt that this is so. But we need not determine
whether a different standard applies because we conclude the government satisfied its burden to
demonstrate Ruiz’s membership in the MS-13 gang by a preponderance of the evidence.
       3
         We reject Ruiz’s contention that he was denied an opportunity to test the reliability of
the government’s evidence. Defense counsel cross-examined Silva and presented Martinez’s
contradictory testimony to the court.
                                                 4